Exhibit 10.1

September 29, 2009

VIA Email

Mr. Al Young, Jr.

Dear Al:

This letter will serve to confirm our offer of an employment opportunity with
LaSalle Hotel Properties as Chief Operating Officer, beginning no later than
November 3, 2009.

You will report to the President and Chief Executive Officer of the company and
will have the duties and responsibilities as will be determined by the President
and Chief Executive Officer.

For calendar year 2009 and 2010, your base salary will be $275,000 per year,
payable semi-monthly on the 15th and last day of the month. You will also be
eligible to receive a bonus in the target amount of $200,000 per year. Your base
salary and any target bonus will be payable in accordance with the company’s pay
practices, including subject to legally required or authorized payroll
deductions and applicable tax withholdings.

Payment of your “target” bonus will be based upon an evaluation of your
individual performance against specific objective and subjective standards by us
and the compensation committee of our board of trustees. These performance
evaluations will occur throughout the year on an on-going basis. Your
performance against these objectives may lead to receiving more than, or less
than, your scheduled target bonus, and this determination will be based on your
individual efforts and performance. Bonus payments will also vary in a year
based upon the firm’s results compared to the year’s business plan, the firm’s
performance against its peers and our collective performance against
managements’ business objectives. All of these criteria, individual and
collective, may change from year to year, as determined by the compensation
committee.

It is our policy to pay bonuses annually (i.e., bonuses are earned and payable
only to those individuals who are employees at the time bonuses are paid). For
2009, you will receive a guaranteed bonus in the amount of $100,000 which will
be payable in the first quarter of 2010. Subject to the terms of the severance
agreement referenced below, if you leave the company for any reason during your
first evaluation period, or during future evaluation years, there will be no pro
rata payment of the bonus or other compensation.



--------------------------------------------------------------------------------

Mr. Al Young, Jr.

September 29, 2009

Page 2

 

In addition, as part of a long-term compensation plan, you will receive the
following restricted share grants after your acceptance of this offer:

 

  1. Time-Based Restricted Share Grant – A grant of restricted stock valued at
$175,000, which will vest one-third on 1/1/11, one-third on 1/1/12 and the
remaining 1/3 on 1/1/13. You will receive dividends on said shares as dividends
are paid on the company’s common shares.

 

  2. Performance-Based Restricted Share Grant – A performance-based restricted
share grant valued at the target amount of $175,000. Performance measurement
period would be from 12/31/09 to 12/31/12. One-third will vest on 1/1/13,
one-third on 1/1/14 and the remaining one-third on 1/1/15. Dividends will be
paid in January 2013 for shares earned during the performance period and will
also be paid on earned but unvested shares when dividends are paid on the
company’s common shares.

 

  3. One-time Special Restricted Share Grant – A one-time special time-based
restricted share grant in the amount of $400,000. One-third will vest on 1/1/11,
one-third on 1/1/12 and the remaining one-third on 1/1/13. You will receive
dividends on said share as dividends are paid on the company’s common shares.

 

  4. One-time Relocation Bonus – A one-time relocation bonus in the amount of
$200,000 to be paid within 10 days after your commencement.

The actual number of shares or target shares for each award will be determined
based on the closing price of the company’s common share the day prior to your
start date. In addition, the above awards would be made, and be subject in all
respects to the terms and conditions of, written award agreements, copies of
which are attached.

We also will pay for the reasonable costs of your relocation from Westfield, NJ
to the Bethesda metro area. A summary of reimbursable costs is attached for your
review. In the event you decide to leave LaSalle Hotel Properties within one
year from your start date, then you must repay the amount of relocation
reimbursement.

In addition to your direct compensation, you will be eligible to receive other
benefits of employment as an officer with our firm. Among them are:

 

  1. Severance Agreement, a form of which agreement is attached.



--------------------------------------------------------------------------------

Mr. Al Young, Jr.

September 29, 2009

Page 3

 

  2. Indemnification Agreement, a form of which agreement is attached.

 

  3. Coverage under the company’s health and life insurance program, which is
currently placed with Capital Care. This will take place the day you start your
employment with the company. The health, dental and life insurance package
premiums are paid by the company. Detailed information on the insurance program
will be provided to you when you fill out the necessary applications.

 

  4. Participation in the firm’s Savings and Retirement Plan, which begins after
you meet certain eligibility requirements. Under this 401(k) Plan, an employee
may elect to contribute both pretax and after-tax earnings through payroll
deduction each year. The company provides a matching contribution of 100% on the
first 4% of pretax funds saved by the employee after the employee meets
additional eligibility requirements. All employee and company contributions are
100% vested immediately. Additional details will be provided upon acceptance of
this offer.

 

  5. Eligibility in LaSalle Hotel Properties’ Employee Rate Program.

Employment with the company is not for a fixed period of time as your employment
will be “at will.” This means either the company or you may terminate your
employment at any time for any reason.

This letter describes in full the offer that has been extended to you and
supersedes any previous oral or written offer that may have been made. This
letter will be governed and construed in accordance with the laws of the State
of Maryland. This letter may be amended or modified only with the written
consent of you and the Company’s board of trustees.



--------------------------------------------------------------------------------

Mr. Al Young, Jr.

September 29, 2009

Page 4

 

Please indicate your acceptance of this offer by signing the enclosed copy of
this letter and returning it to me no later than September 30, 2009. We are
looking forward to your new association with our company and feel confident that
our future efforts together will be satisfying and rewarding.

Very truly yours,

 

/s/ Michael D. Barnello

Michael D. Barnello President and Chief Executive Officer LA SALLE HOTEL
PROPERTIES

Accepted by:

 

/s/ Alfred E. Young

Date:

 

September 30, 2009